Citation Nr: 1030662	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  10-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant claims to have active duty service from April 1943 
to February 1945.  
  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2009 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2009, a statement of the 
case was issued in April 2010, and a substantive appeal was 
received in May 2010.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant is not an eligible person for purposes of 
entitlement to payment from the "Filipino Veterans Equity 
Compensation Fund."


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the 
"Filipino Veterans Equity Compensation Fund" have not been met.  
38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  VA's duties to assist and notify have been 
considered in this case. However, as it is the law, and not the 
facts, that are dispositive of the appeal, the duties to notify 
and assist imposed by the VCAA are not applicable to this claim.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from the 
Board when the question is limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because 
qualifying service and how it may be established are outlined in 
statute and regulation, and because service department 
certifications of service are binding on VA, the Board's review 
is limited to interpreting the pertinent law and regulations.

Analysis

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).  

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  Section 1002 (d) provides that an eligible person 
is any person who--(1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military order 
of the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States; or (B) in the 
Philippine Scouts under section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or 
released from service described in paragraph (1) under conditions 
other than dishonorable.

The appellant contends that he is entitled to VA benefits due to 
his service during World War II.  Specifically, he contends that 
he was a member of the recognized guerrillas.  He does not 
contend that he was in the Philippine Scouts.  He has submitted a 
September 1986 certificate from the Philippine Veterans Affairs 
Office that certifies that the appellant was a Veteran of World 
War II/Philippine Revolution who served with squadron 155, LGAF.  
He submitted an April 2009 memorandum from the Philippine 
Veterans Affairs Office certifying that the appellant is 
receiving Old Age Pension and Educational benefits.  

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Id.

In February 2010, the National Personnel Records Center (NPRC) 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
This finding is binding on VA for purposes of establishing 
service in the United States Armed Forces.  Spencer v. West, 13 
Vet. App. 376 (2000).  Given the applicable statutory and 
regulatory provisions recited above and the facts of this case, 
the Board finds that the appellant does not meet the basic 
eligibility requirements for VA benefits.  Thus, the appellant's 
claim lacks legal entitlement under the applicable provisions.  
As the law is dispositive, the claim must be denied because of 
the lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

The Board notes that the appellant has argued that his status as 
a Veteran is already a settled matter inasmuch as he is receiving 
Old Age pension and Education benefits; and the fact that he has 
been recognized by the Philippine government as a deserving 
guerrilla.  The Board notes that although the Philippine 
government has recognized the appellant as a deserving guerilla, 
the U.S. Veterans Administration cannot recognize service without 
verification from the appropriate service department.  


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


